3Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 4/27/21.  Claims 1, 3, 5-7 and 11-13 are pending. Claims 2, 4 and 8-10 have been canceled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The drawing objection set forth in the last office action is rendered moot by the cancelation of claim 4.  The drawings filed 2/20/20 are approved.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 616,346 to O’Keefe in view of U.S. Patent 6,170,900 to Kooiker.
O’Keefe provides a chair comprising a seat frame G hinged to a back frame H [lns. 73-75, Fig. 3] and two armrests C/D.  The seat frame is clamped to the arm rest [Fig. 2] and the armrests are fixedly connected to the back frame H via bar F with knobs F’ considered to meet the limitation of a hand bolt.  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As best understood the resulting bar F and knob F’ is the same as the “hand bolt” of the claim.
With respect to claims 6 and 12, slotted recess O may be considered the sleeve and hook M the matching shaft.  Alternatively, bar o may be considered the shaft and pocket m the matching sleeve.
With respect to claims 7 and 13, hook M is considered an external clamping slab and slotted recess O is considered the matching internal slab.
O’Keefe is silent as to the structure of the hinge discussed at lines. 73-75 and illustrated in Fig. 3.
Kooiker teaches that at the time of the effective filing date of the invention it was known to integrally form hinge components 242 with framing members 240 of two rotatably connected panel members. The hinge components aligned and connected via a hinge pin 244 which is consider the bolt of the claims.
It would have been an obvious choice of design at the time of the invention to one having ordinary skill in the art that the hinge of O’Keefe could have been provided in the form of rotatable components integrally formed with the seat and back frames as suggested by Kooiker.  First, the definition of “integral” is formed as a unit with another part or comprised of constituent parts.  It does not require some monolithic one piece  fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)
There would be no unexpected or unpredictable results obtained in providing frames with integrally formed hinge components.  As applicant has recognized in paragraph [0025] of the instant specification there really are only two options.  To 1) attach hinge components to the frames which as noted above still meets “integrally formed” because the components would be constituent parts of a greater whole or 2) form the respective components monolithically as one piece with respective units to rotatably connected.

Applicant's arguments filed 4/27/21 have been considered but they are not fully persuasive. 

The arguments concerning the rotatable components being integrally formed is moot in view of the new grounds of rejection noted above.
The argument bolt 26 of Terui does not keep the back rest at a fixed position is persuasive. The rejection has been withdrawn.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note:
the piano hinge 16 between a seat and back rest in US 2020/0375362 to Hale et al;
Hinge 15 between seat 12 and back 8 in U.S. Patent 2,513,444 to Barnes;
Pivot members 8 integrally formed with seat 2 and back rest 3 in U.S. Patent 5,083,836 to Beasley;
Hinge components 10 integrally formed with rotatably connected panels in U.S. Patent 4,148,163 to Chenlin et al;
Panels 16 including integrally formed hinge barrels 17 connected with pivot pin 36 in U.S. Patent 6,675,538 to Candio; and
Frames 20 including integrally formed hinge barrels 25 connected with pivot pintle 26 in U.S. Patent 2,244,042 to Barlow.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636